Opinion of the court by
This purports to be an appeal from the judgment of the district court of Canadian county. Attached to the petition in error is what purports to be simply a stenographer's transcript of the evidence taken at the trial of the case. There is no copy of any of the pleadings or any judgment or final order of the trial court in the case, nor any motion for new trial shown. The record upon the conclusion of the testimony discloses that there was a motion made by defendants' counsel to dismiss as to the defendants Wright   O'Rourke. This motion was by the court sustained, to which ruling the plaintiff excepted and thus the record concludes.
Where a petition in error is filed in this court and there is not filed therewith a transcript of the proceedings containing *Page 257 
the final judgment or order sought to be reversed, vacated or modified or the original papers, process, files, and bill of exceptions or case-made, no question is presented to this court for review. (Gardenhire v. Burdick, 7 Okla. 212; Sproat v.Durland, 7 Okla. 230; Commissioners v. Moon, 8 Okla. 205.)
Evidence is not a part of the record unless made so by case-made or bill of exceptions. (McMechan v. Christy,3 Okla. 301; U.S. v. C. O.   G. R. R. Co., 3 Okla. 404.)
The appeal is dismissed, with costs to plaintiff in error.
Irwin, J., who presided in the court below, not sitting; Gillette, J., absent; all the other Justices concurring.